PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Pilloff Passino & Cosenza LLP
2000 Duke Street
Suite 300
Alexandria, VA 22314




In re Application of Udaya Kumara Madawala et al.
Appl No.: 16/466,994
Filed: June 05, 2019
Attorney Docket No.: 246-017
For:  Polyphase Hybrid IPT System
:::::







DECISION ON PETITION UNDER 37 C.F.R. § 1.181


This is a decision on the petition filed November 22, 2021 under 37 CFR 1.181 to withdraw finality of the office action mailed September 20, 2021.

The petition is DISMISSED AS MOOT.

Discussion

Petitioner asserts that the finality of the office action mailed on September 20, 2021 was improper and requests withdraw of the finality and reopening of prosecution.

A review of the file record reveals that a notice of allowance was mailed on January 07, 2022. Accordingly, the petition is dismissed as moot, since the requested relief is no longer an available option.

Any inquiry regarding this decision should be directed to Jared Fureman, Supervisory Patent Examiner, Technology Center 2800, AU 2836, at (571) 272-2391.


/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Technology Center 2800
Electrical Circuits & Systems

JT/jf:jn